Title: To Thomas Jefferson from Daniel L. Hylton, 22—25 March 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Virginia Mar. 23. 1792
          
          Your favour of 13th. inst. I reced inclosing an order on the inspectors for your last years crop of tobo. with directions to be shipt to Philadelphia, in consequence have lodg’d the order with them for that purpose and when your tobo. comes down (shall as requested) ship it agreeable to your wish. Not a Hhd yet is at the whouse, as repeated before. I beg youll not consider any thing in my power a trouble as it will give me pleasure during your absence from here to render you every service within my reach. Mrs. Hylton joins me in every wish for yr. happiness, & Am Dear Sir Your Frd. & st,
          
            Danl. L. Hylton
          
          
            Dr. Sir
            March 25th. 1792
            Being to late in sending the inclosd by the last post furnishes me an opportunity of acknowledging the rect. of yr. favour of 17th. last night and shall agreeable to your desire see Mr. Banks and if possible make sale of the land on the terms mentiond so as to relieve your uneasiness from one of the worst of all the human race, and if so fortunate to accomplish the desirable wish I shall feel myself particularly happy. He has sued most every debtor of Farell & Jones notwithstanding generous offers has been made by some, such as paying the principal and Interest since the conclusion of the war and if the judges were of opinion the int. ought to be pd. during the war, the debtor wou’d pay that also. Indeed my friend this constitution bears hard on the citizens of the united states and cannot help having my suspicions of british influence prevailing too much in our cabinet, to subject our citizens to pay the british debts without having the treaty fully comply’d with on their part, makes them pay this debt doubly, for sure I am, many who owes those debts have lost more Negroes then wd. amply make them compensation, now compel the citizens to pay in the first instance, what security have they for this money ever being refunded. If the decision of the judges are in favr. of these people without a full compliance of the treaty I fear this country will be involved in a scene of distress never yet experienced before and from that decision will make the best of their subjects become an enemy to a goverment fraught with injustice to them, view the law under which those debts were contracted, where every citizen had an equal right to commence a suit in the same court where justice was equaly distributed to each individual, what injury does not the citizen sustain by the change of goverment, have not every debtor at this day on open accot. under the acts of our assembly, a right to plead the act  of limitation by which means the honest creditor for ever debar’d a recovery. This I know of my own knowledge too frequently done from this circumstance deprives the debtor, however honest his intentions of paying those british debts. Again, if this Act is not plead, from the tardiness of our courts it will be at least four years before the creditor can recover of the debtor. On the other hand in the federal Court British creditors have a right to sue his debtor and the cause tryd in a court not heard of, or ever suspected by the debtor before. Of course this new adopted system a summary mode I may with propriety assert is taken against the debtor of the united states and which in my weak judgmt is expressly expost facto. Another circumstance in this new regulated judiciary departmt. is in the appellant jurisdiction where the citizens are drag’d from the exstreme part of the continent to Philada. without a friend to advocate their cause. These hardships when experienced by the people, will make them more disgusted with the goverment from the great inconvenience and expence of subjecting the citizens of the united states in all matters of controversy between them. I fear have already intruded to much on your patience on a subject, the event of which I know my country deeply interested in. Every happiness attend you is the sincere wish of Your Frd. & St,
          
          
            Danl. L: Hylton
          
        